Opinion filed June 16,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00075-CV
                                                    __________
 
                                      CHAD
MURRAY, Appellant
 
                                                             V.
 
                                     KAREN
CHAVANA, Appellee

 
                                   On
Appeal from the 259th District Court
 
                                                             Jones
County, Texas
 
                                                     Trial
Court Cause No. 021733
 

 
                                            M
E M O R A N D U M   O P I N I O N
            On
April 21, 2011, this court entered an order abating the appeal pending receipt
of findings from the trial court regarding the date that appellant, Chad
Murray, first received notice or acquired actual knowledge of the trial court’s
judgment.  In the interim, the trial court has entered a nunc pro tunc judgment
that effectively renders the appeal moot.  In this regard, appellant has now forwarded
a motion to dismiss the appeal based upon the nunc pro tunc judgment.  Specifically,
appellant states in the motion that, “[o]n June 13, 2011, the trial court
signed an order nunc pro tunc which replaced the January 31, 2011 order
awarding attorney fees’ and resolved the issue of attorney fees’ complained of
in this appeal. . . .  Appellant requests the court to dismiss his appeal.”  Accordingly,
the appeal is reinstated and appellant’s motion to dismiss is deemed filed.  In
accordance with appellant’s request, we dismiss the appeal pursuant to Tex. R. App. P. 42.1(a)(1).
The
motion to dismiss is granted, and the appeal is dismissed.
 
            
                                                                                                PER
CURIAM
 
June 16, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.